DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The second non-final is established in response to the previous examination directed to and incorrect claim set.  The file has been corrected to better acknowledge the correct amended claim set. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,948,359 to Marcelle et al.
Marcelle et al. disclose a lock assembly (200) comprising: a lock body (240a, 240b, 243); a shackle (230) partially located within the lock body and configured to move relative to the lock body; a pair of locking members (218 and 219) within the lock body, wherein the pair of locking members are configured to movably engage the shackle (via 238 and 239) to prevent movement of the shackle in a locked configuration and to movably disengage from the shackle in an  (interaction between 268 and 258 cause the displacement thereof), as in claim 1.
Marcelle et al. also disclose an actuating mechanism (260) configured to engage the guard so as to cause the guard to move between the deployed position and the retracted position, as in claim 2, and a control mechanism (295) configured to selectively move the actuating mechanism so as to cause the guard to move between the deployed position and the retracted position, as in claim 3, as well as the pair of locking members further comprise a first head (218) capable of engaging and disengaging with a first pocket (238) of the shackle and a second head (219) capable of engaging and disengaging with a second pocket (239) of the shackle, as in claim 4.
Marcelle et al. further disclose the locking mechanism comprises a first support part (254) and a second support part (252), each of the first and second support parts having a first end coupled to each one of the pair of locking members, and each of the first support part and 
Marcelle et al. additionally disclose the pair of locking members are engaged with the shackle in the locked configuration, the first support part and the second support part are urged away from each other (figure 8A), as in claim 9, and when the pair of locking members are disengaged with the shackle in the unlocked configuration, the first support part and the second support part are urged towards each other (figure 9A), as in claim 10, and the first support part corresponds to a master lever (254) relative to the second support part and the second support part corresponds to a slave lever (252) relative to the first support part, and wherein the master lever acts to drive the slave lever in a manner so as to facilitate ease in urging the first and second heads one of toward each other and away from each other (the respective parts allow proper effectuation of the locking mechanism between the unlocking and locking conditions), as in claim 11.


Marcelle et al. also disclose each of the locking members corresponds to a curvilinear protrusion (the arcuate region at the distal ends thereof) associable with a curvilinear surface, and wherein each of the first and second pockets corresponds to a curvilinear pocket associable with a curvilinear surface (figures 8A and 9A), as in claim 12, wherein each curvilinear protrusion corresponds to a convex based curvilinear surface and each curvilinear pocket corresponds to a concave based curvilinear surface (figures 8A and 9A), as in claim 13.

Marcelle et al. further disclose a locking mechanism (250) located within a lock body (240a, 240b, 243), the lock body having a shackle (230) partially located within the lock body and configured to move relative to the lock body, the locking mechanism comprising: a pair of locking members (218 and 219) configured to movably engage the shackle (via 238 and 239) to prevent movement of the shackle in a locked configuration and to movably disengage from the shackle in an unlocked configuration; an actuating mechanism (260) coupled to the pair of locking members, wherein movement of the actuating mechanism corresponds with the movement of the pair of locking members, a guard (266) slidably mounted within the lock body, and the guard is slidably movable between a deployed position (figure 8A) that blocks an access region in the lock body and a retracted position (figure 9A) that creates the access region in the lock body, wherein when in the deployed position, the guard is configured to slidably move so as to block the access region and to cause the locking mechanism to move out of the access region (slidably pivots to access the locking member) and to move the pair of locking members into the locked configuration, and when in the retracted position, the guard is configured to slidably  (interaction between 268 and 258 cause the displacement thereof), as in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlocks with laterally opposed locking members:
U.S. Patent Number 11,105,123 to Ruffkess et al.; U.S. Patent Number 11,028,618 to Liu; U.S. Patent Number 10,422,163 to Cabral Herrera; U.S. Patent Number 8,850,858 to Nave; U.S. Patent Number 8,453,481 to Meekma; U.S. Patent Number 8,225,629 to Zuraski et al.; U.S. Patent Number 6,047,575 to Larson et al.; U.S. Patent Application Publication Number 2021/0047865 to Tsui; U.S. Patent Application Publication Number 2020/0165841 to George et al.; U.S. Patent Application Publication Number 2015/0225986 to Goldman.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 11, 2022